Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Application is a DIV of Application No. 15/558,842 issued as U.S. Patent No. 10,815503.
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
 	
	Claims 1-15 have been amended.
	Claims 1-15 are being considered on the merits.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(Biotechnol. Bioeng. 43: 1124-1130 (1994), hereinafter R1)
Amended claim 1  and its dependent claims are limited to a solid particulate propionate salt product comprising at least 85 wt.% of calcium salts of carboxylic acids including calcium propionate, calcium acetate and calcium succinate. Dependent claims are limited to the weight ratios of said salts.
Claim 10 has been amended. Claim 10 is limited to a method comprising adding the propionate salt product to feed and/or food in an amount effective for the preservation of the feed and/or food.
Claims 11-15 are limited to percentages of calcium salts of carboxylic acids, propionate, acetate and succinate. 
R1 discloses a propionate production method that produces a mixture of propionate, acetate and succinate. 
Claim 1 - R1 discloses compositions comprising propionate, acetate and succinate having various concentration of propionate, acetate and succinate. (page 1128, Table I). 
Claim 3, 4, 6, 7, 11, 12-14 - Table I shows that the composition comprises about 64 wt.% propionate, about 23 wt.% acetate and about 13 wt.% succinate on a dry weight basis. (Table 1, third row data). The concentration ranges of propionate, acetate and succinate presently claimed include the concentrations depicted in Table 1. 
Claim 2, 11- Based on Table I, the mixture comprises at least 95 wt.% (dwb) of the calcium salts of the carboxylic acids. 
R1 also discloses that the fermentation rate and product yields increase with increasing nutrient level. (page 1128, left hand passage below Table I, in the nutrient level 0-10 g/L). Therefore, optimization of the nutrient level, fermentation pH and fermentation temperature would have resulted in the optimum yield of the process. 
R1 also discloses that the fermented product if dried; may be added to foods for preservation purposes. (last par., Conclusions and Recommendations). Therefore, drying the fermented product to produce solid particulate material comprising propionate, acetate and succinate salts would have been motivated. Conventional knowledge in the art implies that dried product is more convenient to handle as well as more practical for dosing purposes. 
Claim 10 recites the addition of the propionate salt product for preservation of feed and/or food. It is noted that the use of calcium propionate as an anti-mold (antifungal) agent is a well-known practice in the food/feed industry. Adding calcium propionate to baked products is a routine practice in the art. 
R1 clearly states that the fermented whey broth containing propionate can be dried and sold as an ingredient for food use. R1 also mentions that calcium propionate production from whey permeate and de-lactose whey permeate would be economically attractive. The process would be highly profitable at current market prices for whey powder containing calcium propionate. (Conclusion, last para.)
R1 clearly motivates the production of calcium propionate (comprising other carboxylic acids) as a dry product. 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Bioresource Technol. 101 : 8902-8906 (2010), hereinafter R2)

R2 shows a composition comprising propionic acid, acetic acid and succinic acid at about 33, 5, and 7 (g/L); respectively, in the form of calcium salts. On a dry weight basis, this composition comprises more that 85% (dwb) of carboxylic acids, as recited in instant claim 1. 
R2 teaches of using calcium hydroxide to control fermentation pH resulting in production of calcium salts of propionic, acetic and succinic acids. Drying this composition to produce a solid particulate propionate salt product, using any known drying method in the art, would have been conventional wisdom in the art. 
It is noted that claims 8 and 9 recite acetate and succinate salt concentrations below the concentrations disclosed by R1, however, given the propionate, acetate and succinate composition of R1 or R2, any one of the anions would have been concentrated leaving the other two anions in lower concentrations in the composition. In other words, the molar ratio of the carboxylate anions would have changed under various fermentation conditions. The presently claimed composition of carboxylate salts is a description of a composition that have been produced under a subset of fermentations described by R1 or R2 employing optimized fermentation conditions. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to produce a composition comprising calcium salts of propionic, acetic and succinic acids by a fermentation process similar to R1 or R2 process.  Precipitating the carboxylate anions in the form of calcium salts; by reacting with calcium hydroxide, would have been routine experimentation as disclosed by R2. The dried mixture would have comprised calcium propionate, calcium acetate and calcium succinate in the range of percentages as presently claimed. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a composition comprising calcium salts of carboxylic acids. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(Biotechnol. Bioeng. 43: 1124-1130 (1994), hereinafter R1) in view of Mays et al. (US 4,790,080, hereinafter R3)
Claim 10 is limited to a method for preserving feed or food material by using a propionate salt product.
R1 clearly discloses that the fermented whey composition when dried, may be used as a food preservative. 
R3 clearly discloses that salt forms of propionic acid such as calcium or sodium propionate are used as preservatives in food products to inhibit fungal growth. (col. 1, 2. Background Art). 
Therefore, the use of calcium propionate for feed and/or food preservation would have been a conventional practice in the art. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Bioresource Technol. 101: 8902-8906 (2010), hereinafter R2)  
R2 clearly discloses that propionic acid and its calcium, sodium and potassium salts are widely used as preservatives in animal feed and human foods. (Introduction). 
Therefore, adding a composition comprising calcium propionate as the major component for preservation purposes in feed/food would have been obvious. 
Response to Arguments
	In light of the new grounds of rejection, necessitated by amendments, Applicant’s arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791